Supreme Court, New York County (Laura Ward, J.), rendered May 21, 2002, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
*144After a suitable inquiry, the court properly denied defendant’s motion to withdraw his guilty plea (see People v Frederick, 45 NY2d 520 [1978]). The record establishes that the plea was knowing, intelligent and voluntary, and that defendant received effective assistance (see People v Ford, 86 NY2d 397, 404 [1995]). We have considered and rejected defendant’s remaining arguments. Concur—Nardelli, J.P., Mazzarelli, Ellerin and Friedman, JJ.